Registration No. 333-157784-02 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3/A AMENDMENT NO. 3 TO REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State of Incorporation) 13-3320910 (I.R.S. Employer Identification Number) 11 Madison Avenue New York, New York 10010 212-325-2000 (Address and telephone number of Registrant’s principal executive offices) Bruce S. Kaiserman, Esq. Credit Suisse First Boston Mortgage Securities Corp. 11 Madison Avenue New York, New York 10010 212-325-2000 (Name, address and telephone number of agent for service) Copies to: Stephen S. Kudenholdt, Esq. SNR Denton US LLP Two World Financial Center New York, New York 10281 Approximate date of commencement of proposed sale to the public:From time to time on or after the effective date of this Registration Statement, as determined by market conditions and pursuant to Rule 415. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filer x Smaller reporting companyo 2 Calculation of Registration Fee Title of Securities Being Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) Mortgage and Manufactured Housing Contract Pass-Through Certificates and Mortgage-Backed Notes, issued in series 100% (1) Estimated solely for the purpose of calculating the registration fee on the basis of the proposed maximum aggregate offering price. (2) The Registration Fee in connection with $1,000,000 aggregate principal amount of Mortgage and Manufactured Housing Contract Pass-Through Certificates and Mortgage-Backed Notes to be registered by the Registrant under this Registration Statement has been previously paid by the Registrant in connection with the original filing on March 9, 2009. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 3 EXPLANATORY NOTE This Registration Statement includes (i) an illustrative form of prospectus supplement for use in an offering of Mortgage Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans, including cooperative loans, with credit enhancement provided by subordinate certificates (“Version 1”), (ii) an illustrative form of prospectus supplement for use in an offering of Mortgage Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans, including multifamily and commercial mortgage loans, with credit enhancement provided by excess interest, overcollateralization and a financial guaranty insurance policy (“Version 2”), (iii) an illustrative form of prospectus supplement for use in an offering of Manufactured Housing Contract Pass-Through Certificates representing beneficial ownership interests in a trust fund consisting primarily of manufactured housing contracts, with credit enhancement provided by excess interest, overcollateralization and subordinate certificates (“Version 3”), (iv) an illustrative form of prospectus supplement for use in an offering of Mortgage-Backed Notes representing beneficial ownership interests in a trust fund consisting primarily of mortgage loans (“Version 4”) and (v) a base prospectus. 4 The information in this Prospectus Supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus Supplement is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [Version 1] Subject to Completion Preliminary Prospectus Supplement Dated October 8, November 10, 2010 Prospectus Supplement Dated , (to Prospectus Dated , ) $ [] Sponsor CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP. Depositor MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 200_- HOME EQUITY MORTGAGE TRUST IssuingEntity You should consider carefully the risk factors beginning on page S-[] in this prospectus supplement. The certificates offered hereby represent an interest in and obligation of the issuing entity and do not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. Distributions on the offered certificates will be made on the 25th day of each month, or, if such day is not abusiness day, on the next succeeding business days, beginning in []. Class Initial Principal Balance Initial Pass- Through Rate Scheduled Final Maturity Date Class A Certificates: $ % , 20 $ % , 20 Total Class A Offered Certificates $ Class R Certificates: R-1 $ % , 20 R-2 $ % , 20 Total Class R Certificates: $] Class M Certificates: $ % , 20 Total Class M Certificates: $ Total offered certificates: $ Issuing Entity Home Equity Mortgage Trust - will hold a pool of one- to four-family residential first mortgage loans. Offered Certificates Home Equity Mortgage Trust - will issue these classes of certificates that are offered under this prospectus supplement: ● classes of Class A Certificates ● [classes of Class R Certificates] ● classes of Class M Certificates Credit Enhancement Credit enhancement for all of these certificates will be provided by subordinated certificates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the offered certificates or determined that this Prospectus Supplement or the Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. Credit Suisse Securities (USA) LLC will offer the Class A Certificates, Class M Certificates [and Class R Certificates], subject to availability. [Name of Underwriter] Underwriter [], 200_ IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS We provide information to you about the offered certificates in two separate documents that progressively provide more detail: ● the prospectus, which provides general information, some of which may not apply to your series of certificates; and ● this prospectus supplement, which describes the specific terms of your series of certificates. Some of the statements contained or incorporated by reference in this prospectus supplement and the accompanying prospectus consist of forward-looking statements relating to future economic performance or projections and other financial items.These statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “expects,” “believes,” “anticipates,” “estimates,” “assumed characteristics,” “structuring assumptions,” “prepayment assumption,” or other comparable words.Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results.Those risks and uncertainties include, among others, general economic and business conditions, competition, changes in political, social and economic conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control.Because we cannot predict the future, what actually happens may be very different from what we predict in our forward-looking statements. 2 TABLE OF CONTENTS SUMMARY 4 The Issuing Entity 6 The Originators 6 The Mortgage Pool 6 Removal, Substitution and Repurchase of a Mortgage Loan 7 Distributions on the Offered Certificates 7 Credit Enhancement 9 Priority of Distributions 9 Yield Considerations 9 Advances 9 Servicing Fee 9 Optional Termination 9 Tax Status 9 ERISA Considerations 10 Legal Investment 10 Ratings 10 transaction structure 11 RISK FACTORS 12 INTRODUCTION 15 DESCRIPTION OF THE MORTGAGE POOL 15 General 15 Mortgage Loan Pool Characteristics 16 STATIC POOL INFORMATION 25 mortgage loan origination 25 General 25 [Name of Originator] 25 Underwriting Standards 26 General 26 THE SPONSOR 26 DESCRIPTION OF THE CERTIFICATES 29 General 29 Book-entry Registration 29 Definitive Certificates 30 GLOSSARY OF TERMS 31 Distributions 35 Interest Distributions 35 Principal Distributions on the Class A Certificates, Class M Certificates and Class R Certificates 36 Remaining Distributions 37 Table of Fees and Expenses 37 [Mandatory Auction 37 [The Market Value Swap and the Swap Counterparty 38 Assignment of Mortgage Loans 39 Representations and Warranties 39 Allocation of Losses; Subordination 40 THE SERVICERS 41 General 41 The Servicers 43 [Name of Servicer] 43 [Additional Servicers] 44 Servicing Compensation and Payment of Expenses 44 Permitted Investments 44 Advances 46 Optional Termination 46 THE TRUSTEE 47 General 47 The Issuing Entity 48 CERTAIN YIELD AND PREPAYMENT CONSIDERATIONS 48 Factors Affecting Prepayments and Defaults on the Mortgage Loans 48 [Yield Sensitivity of the Mandatory Auction Certificates 50 Structuring Assumptions 50 FEDERAL INCOME TAX CONSEQUENCES 52 [Special Rules Applicable to Mandatory Auction Certificates 53 Special Tax Considerations Applicable to the Class R Certificates 54 METHOD OF DISTRIBUTION 56 LEGAL OPINIONS 57 LEGAL PROCEEDINGS 57 AFFILIATIONS, RELATIONSHIPS AND RELATED TRANSACTIONS 57 RATINGS 57 LEGAL INVESTMENT 58 ERISA CONSIDERATIONS 58 [ERISA Considerations with Respect to the Market Value Swap 60 3 SUMMARY The following summary highlights selected information from this prospectus supplement. It does not contain all of the information that you should consider in making your investment decision. To understand the terms of the offered certificates, read carefully this entire prospectus supplement and the accompanying prospectus. Issuing Entity Home Equity Mortgage Trust -. Title of series [ Mortgage Pass-Through Certificates, Series 200_-]. Depositor Credit Suisse First Boston Mortgage Securities Corp. Sponsor []. Servicer []. Trustee []. [Auction Administrator] [] [Swap Counterparty] [] Mortgage pool [] [fixed] [adjustable] rate mortgage loans with an aggregate principal balance of approximately $[] as of the cut-off date, secured by first liens on one- to four-family residential properties. Cut-off date [ 1, 200_]. Closing date On or about [, 200_]. [Mandatory Auction Date] [The distribution date occurring in [].] Distribution date Beginning on [, 200_], and thereafter on the [ ] day of each month, or if the [ ] day is not a business day, on the next business day. Scheduled final distribution date [, 20]. The actual final distribution date could be substantially earlier. Form of offered certificates Book-entry: Class A Certificates and Class M Certificates. Physical: Class R Certificates. See “Description of the Certificates—Book-Entry Registration” in this Prospectus Supplement. Minimum denominations [Class A Certificates and Class M Certificates]: [$25,000][$1,000]. Class R-1 and Class R-2 Certificates: [ ]% percentage interests. 4 Offered Certificates(1) Class Initial Principal Balance Initial Pass- Through Rate Initial Rating (/) Designation Class A Certificates: I-A-1 $ % Aaa/AAA Senior II-A-1 $
